Exhibit 10.79
EXECUTION VERSION
CONSENT, WAIVER, JOINDER AND EIGHTH AMENDMENT TO
THIRD AMENDED AND RESTATED REVOLVING CREDIT, TERM LOAN AND SECURITY AGREEMENT
     This CONSENT, WAIVER, JOINDER AND EIGHTH AMENDMENT TO THIRD AMENDED AND
RESTATED REVOLVING CREDIT, TERM LOAN AND SECURITY AGREEMENT (the “Eighth
Amendment”) is made as of this 30th day of April, 2009 by and among
CAPITALSOURCE FINANCE LLC, a Delaware limited liability company, with its chief
executive office located at 4445 Willard Avenue, Chevy Chase, Maryland 20815, as
agent for itself and the other lenders under the Loan Agreement referred to
below (in such capacity, the “Agent”), UNITED STATES PHARMACEUTICAL GROUP,
L.L.C. d/b/a NATIONSHEALTH (“USPG”), a Delaware limited liability company,
NATIONSHEALTH HOLDINGS, L.L.C., (“NHH”) a Florida limited liability company,
NATIONSHEALTH, INC. (“NationsHealth”), a Delaware corporation and DIABETES CARE
& EDUCATION, INC. (“DCE”), a South Carolina corporation (USPG, NHH,
NationsHealth and DCE being sometimes individually, collectively and jointly and
severally, “Current Borrower”).
     W I T N E S S E T H:
     WHEREAS, CapitalSource Finance LLC (together, individually and
collectively, with its successors and assigns, “Lender”) and Current Borrower
entered into that certain Third Amended and Restated Revolving Credit, Term Loan
and Security Agreement dated as of the April 11, 2007, as amended by that
certain First Amendment to Third Amended and Restated Revolving Credit, Term
Loan and Security Agreement dated as of August 29, 2007, as further amended by
that certain Joinder Agreement and Second Amendment to Third Amended and
Restated Revolving Credit, Term Loan and Security Agreement dated as of
September 4, 2007, as further amended by that certain Waiver and Third Amendment
to Third Amended and Restated Revolving Credit, Term Loan and Security Agreement
dated as of November 13, 2007, as further amended by that certain Fourth
Amendment to Third Amended and Restated Revolving Credit, Term Loan and Security
Agreement dated as of February 1, 2008, as further amended by that certain Fifth
Amendment to Third Amended and Restated Revolving Credit, Term Loan and Security
Agreement dated as of March 27, 2008, as further amended by that certain Sixth
Amendment to Third Amended and Restated Revolving Credit, Term Loan and Security
Agreement dated as of May 15, 2008 and as further amended by that certain
Seventh Amendment to Third Amended and Restated Revolving Credit, Term Loan and
Security Agreement dated as of April 21, 2009 (as it may be further amended,
restated, replaced, supplemented, or otherwise modified from time to time, the
“Loan Agreement”) whereby Lender agreed to make loans, advances and other
extensions of credit to Current Borrower thereunder; and
     WHEREAS, Lender has designated Agent as its agent for taking certain
actions under the Loan Agreement pursuant to Section 12.12 of the Loan
Agreement; and
     WHEREAS, NationsHealth intends to merge with NationsHealth Acquisition
Corp. (“NAC”), a Delaware corporation and a wholly owned subsidiary of ComVest
NationsHealth Holdings, LLC (“ComVest”), a Delaware limited liability company,
subject to the terms of that certain Agreement and Plan of Merger dated
April 30th, 2009 (the “Merger Agreement”), pursuant to which NAC shall be merged
with and into NationsHealth, the separate corporate existence of NAC shall
thereupon cease, and NationsHealth shall be the surviving corporation (such
transaction, the “Merger”); and

 



--------------------------------------------------------------------------------



 



     WHEREAS, in connection with the execution and delivery of the Merger
Agreement, NationsHealth has agreed to sell to ComVest shares of NationsHealth’s
Series A Convertible Preferred Stock (the “Series A Preferred Stock”) in
accordance with the terms of that certain Series A Preferred Stock Purchase
Agreement dated April 30th, 2009 by and between ComVest and NationsHealth (the
“Series A Preferred Stock Purchase Agreement”); and
     WHEREAS, in connection with the execution and delivery of the Merger
Agreement, ComVest has also agreed to provide a bridge loan to Current Borrower
and National Pharmaceuticals (as defined below) in the principal amount of
$3,000,000 (the “Bridge Loan”) in accordance with the terms of that certain
Bridge Loan Agreement dated April 30th, 2009 by and between ComVest and
NationsHealth (the “Bridge Loan Agreement”); and
     WHEREAS, in connection with the execution and delivery of the Merger
Agreement, NationsHealth has requested that MHR Capital Partners Master Account
LP (as assignee of MHR Capital Partners (500) LP (f/k/a MHR Capital Partners
LP)), OTQ LLC and MHR Capital Partners (100) LP, collectively as holders of the
7 3/4% Convertible Secured Notes of the Current Borrower (the “MHR
Noteholders”), and MHR Capital Partners (500) LP, as collateral agent for the
MHR Noteholders (the “MHR Agent” and, together with the MHR Noteholders, “MHR”)
consent to the execution and delivery of the Merger Agreement and the Bridge
Loan Agreement and waive certain provisions of the 7 3/4% Convertible Secured
Notes, in accordance with the terms of the Limited Waiver and Consent to
Convertible Secured Notes dated April 30th, 2009 by and among Current Borrower,
National Pharmaceuticals, MHR and the other parties thereto (the “MHR Waiver and
Consent”); and
     WHEREAS, in accordance with the terms of the Loan Agreement, Current
Borrower has requested and Lender has agreed to (a) consent to the execution and
delivery of the Merger Agreement and the Bridge Loan Agreement and the other
documents and agreements required to be executed in connection therewith or
other relating thereto, (b) waive certain provisions of the Loan Agreement,
(c) join National Pharmaceuticals and Medical Products (USA), LLC, a Florida
limited liability company (“National Pharmaceuticals” and sometimes
individually, collectively and jointly and severally with Current Borrower,
“Borrower”) as a party to and a borrower under the Loan Agreement and (d) modify
certain provisions of the Loan Agreement upon the terms and subject to the
conditions set forth herein; and
     WHEREAS, Section 12.8 of the Loan Agreement provides that no modification
or waiver of the Agreement shall be effective unless the same shall be in
writing and signed by the parties thereto;
     NOW, THEREFORE, in consideration of the foregoing, the terms and
conditions, premises and other mutual covenants set forth in this Eighth
Amendment, and other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, Lender and Borrower hereby agree as follows:
     1. Consent. As of the Effective Date (defined below), Lender permanently
and irrevocably consents to the taking of the following actions by Borrower:

  A.   The execution and delivery by NationsHealth of the Merger Agreement and
the other documents and agreements executed in connection therewith or otherwise
relating thereto, including without limitation, the Certificate of Merger
(collectively, the “Merger Documents”), without any amendment, modification or
waiver of the terms and conditions thereof disclosed to Lender, except for
amendments and supplements to the Company Disclosure Schedule or the Parent
Disclosure Schedule, amendments pursuant to Section 5.3(c) of the Merger
Agreement and waivers of conditions precedent pursuant to Article VI of the
Merger Agreement;

2



--------------------------------------------------------------------------------



 



  B.   The execution and delivery by NationsHealth of the Series A Preferred
Stock Purchase Agreement and the other documents and agreements executed in
connection therewith or otherwise relating thereto, including, without
limitation, the Amended and Restated Certificate of Incorporation and the
Management Agreement (collectively, the “Series A Preferred Stock Purchase
Documents”); without any amendment, modification or waiver of the terms and
conditions thereof disclosed to Lender;     C.   The execution and delivery by
Borrower of the Bridge Loan Agreement and the other documents and agreements
executed in connection therewith or otherwise relating thereto, including,
without limitation, that certain 10% Secured Convertible Subordinated Promissory
Note (collectively, the “Bridge Loan Documents”) and the consummation of the
transactions contemplated thereby (other than the Voluntary Series A
Conversion), without any amendment, modification or waiver of the terms and
conditions thereof disclosed to Lender, and the closing of the Bridge Loan
pursuant to the Bridge Loan Documents on the Effective Date;     D.   The
execution and delivery by Current Borrower and National Pharmaceuticals of the
MHR Waiver and Consent and the other documents and agreements executed in
connection with or otherwise relating thereto, including, without limitation,
the Bridge Loan Intercreditor Agreement, the Rollover Documents, the
Indemnification Agreement (in each case as defined in the MHR Waiver and
Consent)(collectively, the “MHR Documents”), and the issuance and delivery of
the Amended Notes and the MHR Warrants in accordance with the terms and
conditions of the MHR Waiver and Consent; in each case without any amendment,
modification or waiver of the terms and conditions thereof disclosed to Lender;
and     E.   The foregoing consent is applicable solely to the execution and
delivery of the Merger Documents, the Series A Preferred Stock Documents, the
Bridge Loan Documents and the MHR Documents and the consummation of the
transactions specifically set forth above. The foregoing consent does not apply
to the execution and delivery of any other documents or agreements, the
consummation of any other transaction or to the consummation of the transactions
set forth above to the extent that any of the terms and conditions thereof may
be amended, modified or waived by the parties thereto except as otherwise
permitted hereunder. In addition, the foregoing consent does not (i) apply to
the consummation of the Merger nor the exercise by ComVest of its voluntary
option to convert the Bridge Loan into shares of Series A Preferred Stock of
NationsHealth in accordance with Section 7.2 of the Merger Agreement and the
corresponding sections of the Bridge Loan Documents (the “Voluntary Series A
Conversion”)(the consummation of such transactions to be permitted solely under
the terms and conditions of Sections 4.2 and 4.3 of that certain Fourth Amended
and Restated Revolving Credit, Term Loan and Security Agreement being executed
by and among Lender and Borrower concurrently with this Eighth Amendment) or
(ii) permit the payment of any unpaid Transaction Fees due to ComVest, the
Termination Fee or any Parent Damages (as each of the foregoing are defined in
the Merger Agreement)(collectively, the “Merger Agreement Fees and Damages”) by
Borrower upon the termination of the Merger Agreement except to the extent
permitted by the ComVest Subordination Agreement (as defined herein). Further,
except as otherwise set forth in this Eighth Amendment, the foregoing does not
constitute an agreement by Lender to provide its consent under the provisions of
any affirmative, negative or financial covenant or other provision of the Loan
Agreement at any time in the future. The foregoing consent shall not imply any
obligation or commitment of Lender to provide any further consents under the
Loan Agreement or any of the other Loan Documents to Borrower at any other time
and does not constitute a course of dealing or a course of conduct. Lender
hereby reserves all of its rights under the Loan Agreement and the other Loan
Documents except as specifically provided in this Eighth Amendment.

3



--------------------------------------------------------------------------------



 



     2. Waiver. As of the Effective Date (defined below), Lender and Borrower
hereby agree to the following:

  A.   Borrower hereby acknowledges and agrees that pursuant to Section 1) of
Annex I of the Loan Agreement, entitled “Minimum EBITDA”, it was required to
maintain a minimum EBITDA, as defined therein, not to exceed the levels
described therein for each Test Period and that Borrower did not maintain such a
minimum EBITDA for the Test Period ending October 31, 2008, November 30, 2008,
December 31, 2008, January 31, 2009 and February 28, 2009.     B.   Borrower
hereby acknowledges and agrees that pursuant to Section 2) of Annex I of the
Loan Agreement, entitled “Fixed Charge Coverage Ratio (EBITDA/ Fixed Charges)”,
it was required to maintain a minimum Fixed Charge Coverage Ratio, as defined
therein, not to exceed the levels described therein as of the end of each
calendar month and that Borrower did not maintain such a minimum Fixed Charge
Coverage Ratio for the calendar months ending October 31, 2008, November 30,
2008, December 31, 2008, January 31, 2009 and February 28, 2009.     C.  
Borrower hereby acknowledges and agrees that pursuant to Section 7.6 of the Loan
Agreement, entitled “Transactions with Affiliates”, it was required to limit the
severance payments it made during (i) the period commencing January 1, 2008 and
ending December 31, 2008 to an aggregate amount of $400,000 and (ii) the period
commencing January 1, 2009 and ending March 31, 2009 to an aggregate amount of
$250,000 and that Borrower made severance payments in excess of the permitted
amounts for such periods.     D.   Borrower has requested that Lender agree to a
waiver of any Default or Event of Default which may occur as a result of
Borrower’s failure to perform the preceding obligations within the time period
set forth in the Loan Agreement. Subject to the terms and conditions of this
Section 2, Lender does hereby waive any such Default or Event of Default.     E.
  Except as set forth in this Section 2, the foregoing waivers are applicable
solely to Borrower’s compliance with the aforementioned covenants by the
aforementioned dates. Further, the foregoing does not constitute an agreement by
Lender to waive the provisions of any affirmative, negative or financial
covenant or other provision of the Loan Agreement at any time in the future or
any other Defaults or Events of Default which may have occurred but which are
not referenced within this Section 2. The foregoing waiver shall not imply any
obligation or commitment of Lender to provide any further waivers under the Loan
Agreement or any of the other Loan Documents to Borrower at any other time and
does not constitute a course of dealing or a course of conduct. Lender hereby
reserves all of its rights under the Loan Agreement and the other Loan Documents
except as specifically provided in this Section 2.

4



--------------------------------------------------------------------------------



 



     3. Joinder. Current Borrower, National Pharmaceuticals and Lender agree
that, as of the Effective Date (as herein defined) and by its execution and
delivery of this Eighth Amendment and its satisfaction of the other conditions
set forth herein, National Pharmaceuticals shall become and shall be deemed for
all purposes to be, a party to the Loan Agreement as a Borrower as if it were an
original signatory thereto. Accordingly, by its execution hereof, National
Pharmaceuticals hereby agrees as of the Effective Date hereof (i) to be a party
to the Loan Agreement as a Borrower thereunder, (ii) that it will be deemed to
have been and be bound, jointly and severally with each other Borrower, by all
of the conditions, obligations, appointments, covenants, representations,
warranties and other agreements of a Borrower under, and as set forth in, the
Loan Agreement, the Loan Documents and this Eighth Amendment, (iii) that it
assumes all Obligations as a primary obligor, (iv) that it grants and confirms
the grant of a security interest in its Collateral pursuant to Section 4 of this
Eighth Amendment, and (v) that it will promptly execute all further
documentation, amendments, supplements, schedules, agreements and/or financing
statements required by Lender consistent and in connection with the Loan
Agreement and this Eighth Amendment. All references to the term “Borrower” in
the Loan Agreement and the other Loan Documents shall, unless otherwise
specifically provided, include National Pharmaceuticals. Notwithstanding the
foregoing, and notwithstanding any provision of the Loan Agreement or this
Eighth Amendment to the contrary, in no event shall any Accounts or Inventory of
National Pharmaceuticals be included in the calculation of the Borrowing Base or
the Availability under the Loan Agreement.
     4. Grant of Security Interest; Collateral.
          (a) To secure the payment and performance of the Obligations, National
Pharmaceuticals hereby grants to Lender a continuing security interest in and
Lien upon, and pledges to Lender, all of its right, title and interest in and to
all of the following, whether now existing or hereafter arising or acquired
(collectively and each individually, the “Collateral”), which security interest
is intended to be a first priority security interest:
               (i) all of National Pharmaceuticals’ tangible personal property,
including without limitation all present and future Inventory and Equipment
(including items of equipment which are or become Fixtures), now owned or
hereafter acquired;
               (ii) all of National Pharmaceuticals’ intangible personal
property, including without limitation all present and future Accounts, contract
rights, Permits, General Intangibles, Chattel Paper, Documents, Instruments,
Deposit Accounts, Investment Property, Letter-of-Credit Rights, Supporting
Obligations, rights to the payment of money or other forms of consideration of
any kind, tax refunds, insurance proceeds, now owned or hereafter acquired, and
all intangible and tangible personal property relating to or arising out of any
of the foregoing;
               (iii) all of National Pharmaceuticals’ present and future
Government Contracts and rights thereunder and the related Government Accounts
and proceeds thereof, now or hereafter owned or acquired by National
Pharmaceuticals; provided, however, that Lender shall not have a security
interest in any rights under any Government Contract of National Pharmaceuticals
or in the related Government Account where the taking of such security interest
is a violation of an express prohibition contained in the Government Contract
(for purposes of this limitation, the fact that a Government Contract is subject
to, or otherwise refers to, Title 31, § 203 or Title 41, § 15 of the United
States Code shall not be deemed an express prohibition against assignment
thereof) or is prohibited by applicable law, unless in any case consent is
otherwise validly obtained; and
               (iv) any and all additions and accessions to any of the
foregoing, and any and all replacements, products and proceeds (including
insurance proceeds) of any of the foregoing.

5



--------------------------------------------------------------------------------



 



          (b) Notwithstanding the foregoing provisions of this Section 4, such
grant of a security interest shall not extend to, and the term “Collateral”
shall not include, any General Intangibles of Borrower to the extent that
(i) such General Intangibles are not assignable or capable of being encumbered
as a matter of law or under the terms of any license or other agreement
applicable thereto (but solely to the extent that any such restriction shall be
enforceable under applicable law) without the consent of the licensor thereof or
other applicable party thereto, and (ii) such consent has not been obtained;
provided, however, that the foregoing grant of a security interest shall extend
to, and the term “Collateral” shall include, each of the following: (a) any
General Intangible which is in the nature of an Account or a right to the
payment of money or a proceed of, or otherwise related to the enforcement or
collection of, any Account or right to the payment of money, or goods which are
the subject of any Account or right to the payment of money, (b) any and all
proceeds of any General Intangible that is otherwise excluded to the extent that
the assignment, pledge or encumbrance of such proceeds is not so restricted, and
(c) upon obtaining the consent of any such licensor or other applicable party
with respect to any such otherwise excluded General Intangible, such General
Intangible as well as any and all proceeds thereof that might theretofore have
been excluded from such grant of a security interest and from the term
“Collateral”.
          (c) Upon the execution and delivery of this Eighth Amendment, and upon
the proper filing of the necessary financing statements, recordation of the
Collateral Patent, Trademark and Copyright Assignment in the United States
Patent and Trademark Office and/or the United States Copyright Office without
any further action, Lender will have a good, valid and perfected first priority
Lien and security interest in the Collateral, subject to no transfer or other
restrictions or Liens of any kind in favor of any other Person except for
Permitted Liens. No financing statement relating to any of the Collateral is on
file in any public office except those (i) on behalf of Lender, (ii) in
connection with Permitted Liens and/or (iii) those being terminated.
     5. Amendment of Loan Agreement. As of the Effective Date (defined below),
Lender and Borrower hereby agree to amend the Loan Agreement as follows:

  A.   The following is hereby inserted as a new Section 7.15 of the Loan
Agreement:

     7.15 Merger Documents and Preferred Stock Purchase Documents
     Borrower shall not amend, modify, supplement or cancel, or waive any other
party’s compliance with, any provision of the Merger Documents or the Preferred
Stock Purchase Documents, except for amendments and supplements to the Company
Disclosure Schedule or the Parent Disclosure Schedule (as such terms are defined
in the Merger Agreement), amendments pursuant to or in connection with
transactions contemplated by, Section 5.3(c) of the Merger Agreement and waivers
of conditions precedent pursuant to Article VI of the Merger Agreement.

  B.   The following is hereby inserted as a new Section 7.16 of the Loan
Agreement:

     7.16 Bridge Loan Agreement
     Borrower shall not amend, modify, supplement or cancel, or waive any other
party’s compliance with, any provision of the Bridge Loan Agreement, except for
amendments in connection with transactions contemplated by Section 5.3(c) of the
Merger Agreement.

  C.   The following definitions are hereby inserted in Appendix A to the Loan
Agreement in the appropriate alphabetical order:

6



--------------------------------------------------------------------------------



 



          “Borrower” shall mean USPG, NHH, NationsHealth, DCE and National
Pharmaceuticals, individually, collectively and jointly and severally.
          “Bridge Loan” shall mean the $3,000,000 bridge loan to be made by
ComVest to Borrower pursuant to the Bridge Loan Agreement.
          “Bridge Loan Agreement” shall mean the Bridge Loan Agreement dated as
of April 30, 2009 by and among ComVest and Borrower.
          “Bridge Loan Documents” shall mean the Bridge Loan Agreement and all
other documents, agreements and instruments executed and delivered in connection
with the transactions contemplated thereby.
          “ComVest” shall mean ComVest NationsHealth Holdings, LLC, a Delaware
limited liability company.
          “ComVest Subordination Agreement” shall mean the Senior Subordination
Agreement dated as of April 30, 2009 by and among the Lender as the Senior
Lender and ComVest as the Junior Lender with respect to the Bridge Loan.
          “Merger” shall mean the merger of NAC with and into NationsHealth
pursuant to the Merger Agreement.
          “Merger Agreement” shall mean the Agreement and Plan of Merger dated
as of April 30, 2009 by and among ComVest, NAC and NationsHealth.
          “Merger Documents” shall mean the Merger Agreement and all other
documents, agreements and instruments executed and delivered in connection with
the transactions contemplated thereby.
          “NAC” shall mean NationsHealth Acquisition Corp., a Delaware
corporation, and a wholly owned subsidiary of ComVest.
          “National Pharmaceuticals” means National Pharmaceuticals and Medical
Products (USA), LLC, a Florida limited liability company and a 66 2/3% owned
subsidiary of USPG.
          “Preferred Stock Purchase Agreement” shall mean that certain Series A
Preferred Stock Purchase Agreement, dated April 30, 2009 by and between ComVest
and NationsHealth.
          “Preferred Stock Purchase Documents” shall mean the Preferred Stock
Purchase Agreement and all other documents, agreements and instruments executed
and delivered in connection with the transactions contemplated thereby.
     G. The parenthetical contained in the Preamble of the Loan Agreement
defining the term “Borrower” is hereby deleted and of no further force or
effect.
     6. Amendment Fee. In consideration of the agreement of Lender to provide
the consents, waivers and amendments set forth in this Eighth Amendment,
Borrower shall pay to Agent for the benefit of Lender a non-refundable amendment
fee in the amount of $50,000 (the “Amendment Fee”) in immediately available
funds on the Effective Date.

7



--------------------------------------------------------------------------------



 



     7. Conditions to Effectiveness. This Eighth Amendment shall be effective as
of the date first set forth above on the date (the “Effective Date”) upon which
the following conditions precedent are satisfied:
          (a) Borrower shall have delivered to Agent an executed counterpart of
this Eighth Amendment duly executed by an authorized officer of Borrower and
each other agreement, document or instrument reasonably requested by Agent in
connection with this Eighth Amendment, each in form and substance reasonably
satisfactory to Agent;
          (b) Borrower shall have delivered to Agent an executed counterpart of
the Fourth Amended and Restated Revolving Credit, Term Loan and Security
Agreement duly executed by an authorized officer of Borrower as of the date
hereof (the “Fourth Restated Credit Agreement”) and each other agreement,
document or instrument reasonably requested by Agent in connection with the
Fourth Restated Credit Agreement, each in form and substance reasonably
satisfactory to Agent and each to be effective concurrently with this Eighth
Amendment upon the Effective Date;
          (c) National Pharmaceuticals shall have delivered to Agent a
secretary’s certificate, the Charter and Good Standing Documents of National
Pharmaceuticals and copies of the resolutions of the Board of Directors of
National Pharmaceuticals authorizing the execution, delivery and performance of
this Eighth Amendment certified by an authorized officer of National
Pharmaceuticals;
          (d) receipt by Agent of a UCC and lien search with respect to National
Pharmaceuticals satisfactory in form and substance to Agent and its legal
counsel and confirmation that Lender possesses a valid, perfected first priority
lien and security interest in the Collateral of National Pharmaceuticals;
          (e) receipt by Agent of a Solvency Certificate with respect to
National Pharmaceuticals;
          (f) National Pharmaceuticals shall have executed and filed an IRS
Form 8821 with the appropriate office of the Internal Revenue Service;
          (g) each document (including, without limitation, any UCC financing
statement) required by any Loan Document or under law or requested by Agent or
Lender to be filed or recorded in order to create, in favor of Lender, a
perfected first priority security interest in or Lien upon such Collateral owned
by National Pharmaceuticals and evidence of each such filing, registration or
recordation and of the payment by National Pharmaceuticals of any necessary fee,
tax or expense relating thereto;
          (h) there shall be no liabilities or obligations with respect to
Borrower of any nature whatsoever which, either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect;
          (i) no Default or Event of Default shall have occurred and be
continuing, unless such Default or Event of Default has been otherwise
specifically waived in writing by Agent;
          (j) Borrower shall comply with all laws, statutes, rules, regulations,
ordinances and tariffs of all Governmental Authorities applicable to it or its
business, assets or operations, including, but not limited to, Environmental
Laws and Healthcare Laws except where non-compliance could not reasonably be
expected to have a Material Adverse Effect;

8



--------------------------------------------------------------------------------



 



          (k) the representations and warranties contained herein and in all
other Loan Documents shall be true and correct in all material respects;
          (l) Borrower shall have delivered to Agent and its legal counsel true
and correct copies of the Merger Agreement and all other Merger Documents,
together with all schedules and exhibits thereto;
          (m) Borrower shall have delivered to Agent and its legal counsel true
and correct copies of the Bridge Loan Agreement and all other Bridge Loan
Documents, together with all schedules and exhibits thereto;
          (n) Borrower shall have delivered to Agent and its legal counsel true
and correct copies of the Series A Preferred Stock Purchase Agreement and all
other Preferred Stock Documents, together with all schedules and exhibits
thereto;
          (o) Borrower shall have delivered to Agent and its legal counsel true
and correct copies of any and all documents evidencing the amendment and
restatement of the MHR Subordinated Note and any related documents, agreements
and instruments;
          (p) Agent shall have received a fully executed copy of a Senior
Subordination Agreement, executed by ComVest, subordinating the Bridge Loan and
the Merger Agreement Fees and Damages to the Obligations in form and substance
satisfactory to Agent (the “ComVest Subordination Agreement”);
          (q) ComVest shall have executed and delivered a Management Fee
Subordination Agreement to Agent to be effective on the effective date of the
Merger with respect to the Management Agreement entered into in connection with
the Series A Preferred Stock Purchase Agreement;
          (r) the MHR Noteholders, and MHR Capital Partners (500) LP, as
collateral agent for the MHR Noteholders hall have executed and delivered to the
Agent a confirmation and amendment with respect to the MHR Subordination
Agreement;
          (s) Borrower shall have delivered to Agent an executed counterpart of
the Third Amended and Restated Equity Participation Fee Agreement dated the date
hereof, in form and substance reasonably satisfactory to Agent;
          (t) the Bridge Loan shall have closed in accordance with the terms and
conditions of the Bridge Loan Documents and Borrower shall have received the
proceeds thereof; and
          (u) Agent shall have received the Amendment Fee on behalf of Lender.
     8. Representations and Warranties.
          (a) Notwithstanding any other provision of this Eighth Amendment,
Borrower hereby confirms and makes all of the representations and warranties set
forth in the Loan Agreement and other Loan Documents with respect to National
Pharmaceuticals and this Eighth Amendment as of the date hereof and as of the
Effective Date and confirms that they are true and correct in all material
respects as updated by the schedules attached hereto as Annex I.

9



--------------------------------------------------------------------------------



 



          (b) Borrower hereby represents and warrants as of the date of this
Eighth Amendment and as of the Effective Date as follows: (i) it is duly
incorporated or organized, validly existing and in good standing under the laws
of its jurisdiction of organization; (ii) the execution, delivery and
performance by it of this Eighth Amendment, the Merger Agreement, the Series A
Preferred Stock Documents, the MHR Documents and the Bridge Loan Agreement, as
applicable, are within its powers, have been duly authorized, and do not
contravene (A) its articles of organization, operating agreement, or other
organizational documents, or (B) any applicable law; (iii) no consent, license,
permit, approval or authorization of, or registration, filing or declaration
with any Governmental Authority or other Person, is required in connection with
the execution, delivery, performance, validity or enforceability of this Eighth
Amendment, the Merger Agreement, the Series A Preferred Stock Documents, the MHR
Documents and the Bridge Loan Agreement, as applicable, by or against it which
has not been obtained; (iv) this Eighth Amendment has been duly executed and
delivered by it; (v) this Eighth Amendment constitutes its legal, valid and
binding obligations enforceable against it in accordance with its terms, except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally or by general principles of equity; and (vi) after
giving effect to the execution and delivery of this Eighth Amendment, the Merger
Agreement, the Series A Preferred Stock Documents, the MHR Documents and the
Bridge Loan Agreement it is not in default under the Loan Agreement and no
Default or Event of Default exists, has occurred or is continuing.
     9. Expenses. Borrower shall pay all reasonable costs and expenses incurred
by Agent or Lender or any of their Affiliates, including, without limitation,
documentation and diligence fees and expenses, all search, audit, appraisal,
recording, professional and filing fees and expenses and all other out-of-pocket
charges and expenses (including, without limitation, UCC and judgment and tax
lien searches and UCC filings and fees for post-Closing UCC and judgment and tax
lien searches) and reasonable attorneys’ fees and expenses, in connection with
entering into, negotiating, preparing, reviewing and executing this Eighth
Amendment contemplated hereby and all related agreements, documents and
instruments, and all of the same, to the extent incurred and not promptly
reimbursed by Borrower, may be charged to Borrower’s account and shall be part
of the Obligations. If Agent, Lender or any of their Affiliates uses in-house
counsel for any of the purposes set forth above Borrower expressly agrees that
its Obligations include reasonable charges for such work commensurate with the
fees that would otherwise be charged by outside legal counsel selected by Agent,
Lender or such Affiliate in its sole discretion for the work performed.
     10. Effect of Amendment. Agent, Lender and Borrower hereby acknowledge and
agree that except as provided in this Eighth Amendment, the Loan Agreement, any
Note and the other Loan Documents remain in full force and effect and have not
been modified or amended in any respect, it being the intention of Agent, Lender
and Borrower that this Eighth Amendment and the Loan Agreement be read,
construed and interpreted as one and the same instrument. The foregoing
amendments are subject to Borrower executing and delivering this Eighth
Amendment and all additional documents required to be executed and delivered
herein. In addition, the foregoing does not constitute a waiver by Agent or
Lender of any Default or Event of Default, except as described in Section 2
herein.
     12. Confirmation of Agreements. Agent, Lender and Borrower hereby
acknowledge and agree that, except as provided in this Eighth Amendment, the
Loan Agreement, any Note and the other Loan Documents, and the grant of the
liens, security interests and other encumbrances thereunder, and their
agreements, covenants, obligations, representations and warranties thereunder
and therein, are hereby expressly ratified, confirmed and restated as of the
date hereof.
     13. References to Loan Documents. Each of the other Loan Documents are
hereby modified in such a manner as to be consistent with all modifications and
agreements contained herein and to the extent that all references therein to and
descriptions therein of the Loan Agreement and any Note shall be deemed to refer
to and describe the Loan Agreement (as amended by this Eighth Amendment).

10



--------------------------------------------------------------------------------



 



     14. Capitalized Terms. All capitalized terms not otherwise defined in this
Eighth Amendment shall have the meanings ascribed to such terms in the Loan
Agreement.
     15. Benefit. This Eighth Amendment shall inure to the benefit of and bind
the parties hereto and their respective successors and assigns.
     16. Amendments. This Eighth Amendment may not be changed, modified,
amended, restated, waived, supplemented, discharged, canceled or terminated
orally or by any course of dealing or in any other manner other than by the
written agreement of Agent, Lender and Borrower. This Eighth Amendment shall be
considered part of the Loan Agreement for all purposes under the Loan Agreement.
     17. Headings and Counterparts. The captions in this Eighth Amendment are
intended for convenience and reference only and do not constitute and shall not
be interpreted as part of this Eighth Amendment and shall not affect the meaning
or interpretation of this Eighth Amendment. This Eighth Amendment may be
executed in one or more counterparts, all of which taken together shall
constitute but one and the same instrument. This Eighth Amendment may be
executed by facsimile transmission, which facsimile signatures shall be
considered original executed counterparts for all purposes, and each party to
this Eighth Amendment agrees that it will be bound by its own facsimile
signature and that it accepts the facsimile signature of each other party to
this Eighth Amendment.
     18. Governing Law; JURY TRIAL WAIVER. THIS EIGHTH AMENDMENT AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES UNDER THIS EIGHTH AMENDMENT SHALL BE GOVERNED BY
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE CHOICE OF LAW PROVISIONS
SET FORTH IN THE LOAN AGREEMENT AND SHALL BE SUBJECT TO THE WAIVER OF JURY TRIAL
AND NOTICE PROVISIONS OF THE LOAN AGREEMENT.
     19. Release by Borrower. By execution of this Eighth Amendment, Borrower
acknowledges and confirms that Borrower does not have any offsets, defenses or
claims against Agent, Lender, or any of their present or former subsidiaries,
affiliates, officers, directors, shareholders, employees, agents,
representatives, attorneys, predecessors, successors or assigns whether asserted
or unasserted. To the extent that Borrower may have such offsets, defenses or
claims, Borrower and each of its successors, assigns, parents, subsidiaries,
affiliates, predecessors, employees, agents, heirs, executors, as applicable,
jointly and severally, knowingly, voluntarily and intentionally waive, release
and forever discharge Agent, Lender, their subsidiaries, affiliates, officers,
directors, shareholders, employees, agents, attorneys, predecessors, successors
and assigns, both present and former (collectively the “Lender Affiliates”) of
and from any and all actual or potential claims, demands, damages, actions,
requests for sanctions and causes of action, torts, obligations, suits, debts,
controversies, damages, judgments, executions, claims and demands whatsoever,
all other liabilities whether known or unknown, matured or unmatured, contingent
or absolute, of any kind or description whatsoever, either in law or in equity,
asserted or unasserted which against Agent, Lender and/or Lender Affiliates they
ever had, now have, claim to have or may later have or which any of any
Borrower’s successors, assigns, parents, subsidiaries, affiliates, predecessors,
employees, agents, heirs, executors, as applicable, both present and former ever
had, now has, claim to have or may later have, upon or by reason of any manner,
cause, causes or thing whatsoever, including, without limitation, any presently
existing claim or defense whether or not presently suspected, contemplated or
anticipated, and Borrower hereby agrees that Borrower is collaterally estopped
from asserting any claims against Agent, Lender or any of the Lender Affiliates
relating to the foregoing.

11



--------------------------------------------------------------------------------



 



     20. Entire Agreement. This Eighth Amendment, the Loan Agreement, and the
other Loan Documents constitute the entire agreement between the parties with
respect to the subject matter hereof and thereof and supersedes all prior
agreements and understandings, if any, relating to the subject matter hereof and
thereof and may not be contradicted by evidence of prior, contemporaneous or
subsequent oral agreements between the parties. There are no unwritten oral
agreements between the parties.
     21. Miscellaneous. Whenever the context and construction so require, all
words used in the singular number herein shall be deemed to have been used in
the plural, and vice versa, and the masculine gender shall include the feminine
and neuter and the neuter shall include the masculine and feminine. This Eighth
Amendment shall inure to the benefit of Agent, Lender, all future holders of any
Note, any of the Obligations or any of the Collateral and all Transferees, and
each of their respective successors and permitted assigns. No Borrower may
assign, delegate or transfer this Eighth Amendment or any of its rights or
obligations under this Eighth Amendment without the prior written consent of
Lender. No rights are intended to be created under this Eighth Amendment for the
benefit of any third party donee, creditor or incidental beneficiary of Borrower
or any Guarantor. Nothing contained in this Eighth Amendment shall be construed
as a delegation to Lender of any Borrower’s or any Guarantor’s duty of
performance, including, without limitation, any duties under any account or
contract in which Lender has a security interest or Lien. This Eighth Amendment
shall be binding upon Borrowers and their respective successors and assigns.
[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

12



--------------------------------------------------------------------------------



 



[Signature Page to Consent, Waiver, Joinder and Eighth Amendment to Third
Amended and
Restated Revolving Credit, Term Loan and Security Agreement]
     IN WITNESS WHEREOF, Agent and Borrower have executed this Eighth Amendment
as of the date first above written.

          AGENT/LENDER:   CAPITALSOURCE FINANCE LLC, AS AGENT
      By:   /s/ Natasha R. Luddington         Name:   Natasha R. Luddington     
  Title:   Authorized Signatory      BORROWER:   UNITED STATES PHARMACEUTICAL
GROUP,
L.L.C. d/b/a NATIONSHEALTH
      By:   /s/ Glenn Parker         Name:   Glenn Parker        Title:   CEO   
    NATIONSHEALTH HOLDINGS, L.L.C.
      By:   /s/ Glenn Parker         Name:   Glenn Parker        Title:   CEO   
    NATIONSHEALTH, INC.
      By:   /s/ Glenn Parker         Name:   Glenn Parker        Title:   CEO   
    DIABETES CARE & EDUCATION, INC.
      By:   /s/ Glenn Parker         Name:   Glenn Parker        Title:   CEO   

 



--------------------------------------------------------------------------------



 



[Signature Page to Consent, Waiver, Joinder and Eighth Amendment to Third
Amended and
Restated Revolving Credit, Term Loan and Security Agreement]
 
 

            NATIONAL PHARMACEUTICALS AND MEDICAL
PRODUCTS (USA), LLC
      By:   /s/ Glenn Parker         Name:   Glenn Parker        Title:   CEO   
 

 